 Case: 20-10424-BAH Doc #: 43 Filed: 09/24/20 Desc: Main Document                   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT

                              DISTRICT OF NEW HAMPSHIRE



In Re: Theresa Pearson                                         CASE NO.: 20-10424-BAH
                     Debtor                                    CHAPTER 13




             OBJECTION TO CONFIRMATION OF THE AMENDED PLAN
                         DATED SEPTEMBER 15, 2020

    Now Comes Katherine Drisko, creditor in the above referenced Chapter 13 case and hereby
Objects to the Confirmation of the debtors Amended Plan. In support of the objection the
following is stated:

   1.   The confirmation hearing on the debtors amended plan is scheduled for October 23, 2020.

   2. On July 15, 2020 Katherine Drisko filed a proof of claim in the amount of $402,146.92.
Claim # 5. The claim is secured by the debtor’s residence. The claim is prima facie valid under
11 U.S.C. § 502(a); Fed. R. Bankr. P. 3001(f).

   3. An Adversary Complaint has been filed by the debtor challenging, inter alia, the claim
amount.

   4.   Until the claim is resolved, the Proposed Chapter 13 Plan should not be confirmed.


    5. Creditor Katherine Drisko also disputes the feasibility of the debtor selling her ½ interest
in the residential real estate.

   6. Creditor Katherine Drisko also disputes the proposed payment amount of $400.00 per
month towards the Drisko mortgage as the amount would not cure the pre-petition arrearage
amount.

    7. This Court should deny confirmation of the Plan because it fails to provide for the proper
treatment of the Drisko claim as required by 11 U.S.C. § 1325 (a)(5).
.

   WHEREFORE, Creditor Katherine Drisko respectfully requests this court to:

        A. Deny confirmation of the debtor’s Chapter 13 Plan; and

        B. Grant such other relief as is fair and equitable.
 Case: 20-10424-BAH Doc #: 43 Filed: 09/24/20 Desc: Main Document                    Page 2 of 2




                                          Respectfully submitted,
                                          Katherine Drisko
                                          by and through counsel,


Date: September 24, 2020                  /s/ Brad Davis
                                          Brad C. Davis, Esq. 06836
                                          Davis | Hunt Law, PLLC
                                          780 Central Street
                                          Franklin, NH 03235
                                          (603) 671-5911


                                 CERTIFICATE OF SERVICE


I hereby certify that on this date I served a copy of this Objection on Steven Notinger, Esq.,
counsel for the debtor and on the Chapter 13 Trustee via the Court’s ECF electronic service
system.

Date: September 24, 2020                  /s/ Brad Davis
                                          Brad C. Davis, Esq. 06836
